Citation Nr: 1045977	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Albuquerque, New 
Mexico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence had 
been submitted with respect to a previously denied claim of 
entitlement to service connection for PTSD, reopened the claim 
for a de novo review, and denied it on the merits.

In a vacated appellate decision dated in January 2010, the Board 
determined, pursuant to Barnett v. Brown, 83 F.3d 1380 (1996), 
that the RO had correctly found that new and material evidence 
was submitted to reopen the PTSD claim and then denied the 
reopened claim on the merits.  The Veteran appealed the Board's 
denial.  In July 2010, the United States Court of Appeals for 
Veterans Claims granted the appellant's and the Secretary of VA's 
joint motion to vacate the January 2010 Board decision and 
remanded the appeal to the Board for further appellate 
consideration and evidentiary development.  

For the reasons that will be discussed below, the issue of 
entitlement to service connection for PTSD is REMANDED to the RO.  
VA will notify the appellant and his representative if further 
action is required on their part.


FINDINGS OF FACT

1.  In January 2004, VA received the Veteran's original claim of 
entitlement to service connection for PTSD.

2.  A rating decision dated July 7, 2004, denied service 
connection for PTSD for lack of evidence of a clinical diagnosis 
of PTSD at the time of this rating decision.

3.  Evidence constructively in the possession of VA within the 
one-year appellate period since the July 7, 2004, rating decision 
that denied service connection for PTSD, includes a Vet Center 
counselor's letter, dated July 6, 2005, showing a clinical 
diagnosis of PTSD that was broadly associated with the Veteran's 
military service in Vietnam.

4.  The July 6, 2005 Vet Center counselor's letter relates to an 
unestablished fact necessary to substantiate the claim of service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The July 6, 2005 Vet Center counselor's letter is new and 
material evidence received by VA prior to the expiration of the 
July 2004 rating decision's appeal period, and as such, the July 
2005 rating decision is not final and the current appeal relates 
to a PTSD claim that has been pending since January 2004.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The appellant was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A 
December 2005 letter provided notice in accordance with Kent, and 
also explained the evidence VA was responsible for providing and 
the evidence he was responsible for providing.  A March 2006 
letter informed the appellant of disability rating and effective 
date criteria.  The appellant has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.  Accordingly, the Board finds 
that the notice requirements with respect only to the new and 
material evidence claim have been met, and it will address this 
aspect of the claim on the merits.

Historically, in January 2004, the Veteran filed his original 
claim for VA compensation for PTSD.  Clinical evidence 
accompanying this claim did not demonstrate a diagnosis of PTSD 
and it was on this basis, primarily, that VA denied service 
connection for PTSD in a rating decision dated July 7, 2004.  
Notice of the denial and his appellate rights was furnished to 
the Veteran in a letter date July 20, 2004.  Thereafter, no 
further correspondence was received by the Veteran until July 25, 
2005, when the Veteran submitted a Vet Center counselor's letter, 
dated July 6, 2005, showing a current clinical diagnosis of PTSD 
that was broadly associated with his military service in Vietnam.  
This evidence was accompanied by personal correspondence from the 
Veteran in which he indicated that it had been his intention to 
challenge the July 2004 rating decision denying VA compensation 
for PTSD.  The RO, for its part, regarded the July 2004 rating 
decision to have been final, as the appellate period expired on 
July 20, 2005, one year after the date of the letter notifying 
the Veteran of the adverse determination had been sent, pursuant 
to 38 C.F.R. § 20.302.  It therefore considered the 
correspondence and evidence received as of July 25, 2005, to have 
been an application on part of the Veteran to reopen his 
previously denied and final PTSD claim.  

Subsequently, in an April 2007 rating decision, the RO determined 
that the July 6, 2005 letter from the Vet Center counselor 
showing a diagnosis of PTSD that was broadly related to the 
Veteran's Vietnam service constituted new and material evidence 
and reopened the PTSD claim for a de novo review.  Before the 
Board can proceed with adjudication of the PTSD claim on the 
merits, it must first address the question on its own whether, in 
fact, there was new and material evidence submitted, 
notwithstanding the determinations of the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective for all claims to 
reopen filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the July 2004 rating decision 
consisted of the Veteran's service treatment records, service 
personnel records, stressor statements dated March 2004 and 
January 2004, private treatment records dated January 1997 - 
January 2004, and VA outpatient treatment records dated February 
- October 2003.  These records did not show a clinical diagnosis 
of PTSD, and the July 2004 rating decision denied the PTSD claim 
on this basis.  However, a Vet Center counselor's letter 
indicating a clinical PTSD diagnosis related to the Veteran's 
service was received just five days after the expiration of the 
appeal period for the July 2004 rating decision; this Vet Center 
letter is deemed by the Board to be new and material evidence 
because it directly addresses an unestablished fact necessary to 
substantiate the PTSD claim.  As the Vet Center letter is dated 
July 6, 2005, and as Vet Center is part of the VA system, the 
Board finds that this evidence, which is new and material to the 
Veteran's PTSD claim, was constructively in VA's possession prior 
to the expiration of the July 2004 rating decision's appeal 
period, such that it will be considered as having been filed in 
connection with the original January 2004 PTSD claim that was 
pending at the beginning of the appeal period.  (See Bell v. 
Derwinski, 2 Vet. App. 611 (1992): non-record evidence that was 
not in the case file but was within the VA Secretary's control 
(such as VA records), which predates a Board decision and could 
reasonably have been expected to be part of the record, is 
constructively deemed to have been before the Board at the time 
of its decision.  VA adjudicators are deemed to have constructive 
knowledge of VA records.  Bell, at 613.)  Therefore, the July 
2004 rating decision is not final and the current PTSD claim is 
one that has remained pending since January 2004.  See 38 C.F.R. 
§ 3.156(b).  The appeal is granted to this extent only.





ORDER

The July 2004 rating decision denying service connection for PTSD 
is not final, and the present claim for service connection for 
PTSD remains pending since January 2004.


REMAND

Notwithstanding recent implementation of new liberalizing 
regulations regarding VA's adjudication of claims for VA 
compensation for PTSD that have been enacted during the course of 
the present claim (see amendments to 38 C.F.R. § 3.304(f), 
effective on, and applicable to claims pending before the Board 
as of July 13, 2010), the Board, pursuant to the instructions of 
the United States Court of Appeals for Veterans Claims in its 
July 2010 vacatur, finds that development of the record to verify 
the Veteran's alleged PTSD stressors must be undertaken before 
any factual determination can be made regarding the credibility 
of his stressor accounts.  In this regard, the Board has reviewed 
his stressor accounts and, after having determined that some of 
them are anecdotal and thus incapable of independent 
verification, finds that the following specific stressors have 
the potential to be verified by the Joint Services Records 
Research Center (JSRRC) of the Department of Defense:

(1)  The Veteran alleges that in May 1967, while out 
on convoy, he saw a damaged truck whose driver's door 
was riddled with bullet holes after being fired upon 
by the enemy.  According to the Veteran's account, 
there was human blood and tissue visible on the door 
and in the driver's compartment, which induced 
feelings of horror in him.  The Veteran reported that 
the driver assigned to this battle-damaged vehicle 
who, presumably, sustained injuries as a result, was a 
soldier named Richard Sanchez, who was attached a the 
time to the 524th Quartermaster Company.

(2)  The Veteran alleges that in May 1967 and 
September 1967, while temporarily riding on convoy 
with elements of the 262nd Quartermaster Battalion, or 
the 524th Quartermaster Company, or the 565th 
Quartermaster Company, his convoy was ambushed and 
fired upon by enemy forces while in transit between 
the Vietnamese communities of Nha Trang and Dong Ba 
while en route to Cam Ranh Bay.

A review of the Veteran's service records indicates that he was 
in the United States Army and served in the Republic of Vietnam 
from April 1967 to January 1968, during which time he held the 
Military Occupational Specialty (MOS) of Mechanic Helper (MOS 
series number 63A10).  In this capacity, his DA20 service 
personnel records verify that he was assigned to the 525th 
Quartermaster Company for the whole of his period of service in 
Vietnam.  Based on these records, the JSRRC attempted to verify 
his stressor regarding his convoy coming under enemy ambush, but 
only for the unit history of the 525th Quartermaster Company for 
September 1967.  No attempt has been undertaken, however, to 
verify if convoy elements of the 262nd Quartermaster Battalion, 
or the 524th Quartermaster Company, or the 565th Quartermaster 
Company, came under enemy ambush in May 1967 or September 1967, 
while in transit between the Vietnamese communities of Nha Trang 
and Dong Ba while en route to Cam Ranh Bay.  Furthermore, the 
file does not indicate that attempts were undertaken to verify 
the Veteran's alleged stressor of viewing a battle-damaged truck 
with human blood and tissue in the bullet-riddled driver's door 
and compartment in May 1967, which had been driven by a soldier 
named Richard Sanchez of the 524th Quartermaster Company.  As the 
Veteran has presented sufficient detail in his account regarding 
these aforementioned stressors, the JSRRC may be able to obtain 
the unit records corresponding to the date when the alleged 
stressors occurred in order to verify them.  

The Board observes that the psychiatric evidence presently of 
record indicates that the Veteran has been diagnosed with PTSD.  
However, these clinical reports only make broad references to 
unspecified service-related combat stressors without specifically 
linking the PTSD diagnosis to any particular stressor.  The PTSD 
diagnoses are also not accompanied with an opinion as to whether 
the stressors alleged by the Veteran are adequate to support 
them.  Therefore, the Veteran should be provided with a VA 
psychiatric examination to determine whether or not he presently 
has a PTSD diagnosis on Axis I, and if so, to determine if those 
stressors which may be verified by the JSRRC are sufficient to 
support a PTSD diagnosis and are, in fact, clinically linked to 
the Veteran's PTSD diagnosis.  See 38 C.F.R. § 3.304(f) (2010).  
In this regard, the examiner should consider the possibility that 
the Veteran may have PTSD associated with stressors unrelated to 
military service, in view of his account of having served, post-
service, as a law enforcement officer.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all sources of psychiatric treatment and 
counseling, both VA and private, for his 
PTSD.  After obtaining the appropriate 
waivers as necessary, the RO should attempt 
to obtain copies of all identified medical 
records that have not already been associated 
with the evidence for inclusion in the 
Veteran's claims file.   

If these records, or any other records deemed 
relevant to the appeal, are unobtainable by 
VA, the RO should so state in the claims file 
and provide an explanation as to why they 
could not be obtained. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim(s); and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  After obtaining any additional 
information from the Veteran regarding his 
purported in-service stressors to the extent 
necessary, the RO should attempt to verify 
these stressors through the JSRRC, the NARA, 
and/or other official channels, for the date 
ranges when these purported stressors 
occurred.  Research conducted to verify the 
Veteran's accounts in this regard should 
address, but is not limited to, the following 
alleged stressors:

(a.)  In May 1967, did convoy elements 
of the 524th Quartermaster Company 
come under enemy attack, during which 
casualties to materiel and personnel 
were sustained?  Was a soldier named 
Richard Sanchez of the 524th 
Quartermaster Company listed as a 
casualty?

(b.)  In May 1967 and September 1967, 
did convoy elements of the 262nd 
Quartermaster Battalion come under 
enemy fire?  (If useful for verification 
purposes, the researchers should 
consider the added detail provided by 
the Veteran that he recalled that the 
attack may have occurred while the 
convoy was in transit between the 
Vietnamese communities of Nha Trang and 
Dong Ba while en route to Cam Ranh Bay.)

(c.)  In May 1967 and September 1967, 
did convoy elements of the 524th 
Quartermaster Company come under enemy 
fire?  (If useful for verification 
purposes, the researchers should 
consider the added detail provided by 
the Veteran that he recalled that the 
attack may have occurred while the 
convoy was in transit between the 
Vietnamese communities of Nha Trang and 
Dong Ba while en route to Cam Ranh Bay.)

(d.)  In May 1967 and September 1967, 
did convoy elements of the 565th 
Quartermaster Company come under enemy 
fire?  (If useful for verification 
purposes, the researchers should 
consider the added detail provided by 
the Veteran that he recalled that the 
attack may have occurred while the 
convoy was in transit between the 
Vietnamese communities of Nha Trang and 
Dong Ba while en route to Cam Ranh Bay.)

3.  If and only if the Veteran's purported 
stressor(s) is(are) verified, he should be 
afforded a VA medical examination to 
determine the current nature and etiology of 
his current psychiatric disorder(s).  The 
claims folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination; 
the examiner must indicate that the claims 
folder was reviewed.

Following examination of the Veteran, the 
examiner must make a specific determination 
as to whether the Veteran currently has PTSD.  
If a clinically valid diagnosis of PTSD is 
found to be present, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or greater 
likelihood) that the PTSD diagnosis is 
causally related to the confirmed stressor(s) 
of active service or is otherwise consistent 
with exposure to combat-type stressors.  The 
examiner should also consider the possibility 
that the Veteran's PTSD is related to post-
service stressors in view of the Veteran's 
reported post-service occupational history, 
which included service as a law enforcement 
officer.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated and 
explained why this is so.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, the RO should review any 
examination report to ensure that it is 
responsive to, and in compliance with, the 
directives of this remand and, if not, the RO 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement to service 
connection for PTSD.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case addressing 
the denied claim and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further appellate 
review, if appropriate.  The Board intimates 
no opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


